Exhibit 10.1

 

Execution Version

 

ASSIGNMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS ASSIGNMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (hereinafter called
this “Amendment”) is entered into as of September 26, 2013, by and among
MIDSTATES PETROLEUM COMPANY, INC., a Delaware corporation (the “Parent”),
MIDSTATES PETROLEUM COMPANY LLC, a Delaware limited liability company (the
“Borrower”), the Lenders party hereto, and SUNTRUST BANK, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), as an Issuing Lender and as Swing Line
Lender.

 

WITNESSETH:

 

WHEREAS, Borrower, Administrative Agent, the Issuing Lender, the Swing Line
Lender and the lenders party thereto (the “Lenders”) entered into that certain
Second Amended and Restated Credit Agreement dated as of June 8, 2012 (as
amended, restated, modified or supplemented from time to time prior to the date
hereof, the “Credit Agreement”), whereby the Lenders have agreed to make certain
loans to Borrower upon the terms and conditions set forth therein;

 

WHEREAS, Administrative Agent has recommended, and Borrower and each Lender has
agreed, that the Borrowing Base be increased to an amount equal to $500,000,000;

 

WHEREAS, certain Lenders (each, an “Assignee Lender”) have informed Borrower and
Administrative Agent that they intend to purchase and assume (severally and not
jointly) a portion of the Commitment, outstanding Loans, outstanding LC
Obligation, and other rights and obligations under the Credit Agreement and the
other Loan Documents of certain existing Lenders (each, an “Assignor Lender”),
and each Assignor Lender has agreed to sell and assign (severally and not
jointly) a portion of such Commitment, outstanding Loans, outstanding LC
Obligation, and other rights and obligations under the Credit Agreement such
that, after giving effect thereto, each Lender will have a Commitment and
corresponding Pro Rata Share of the aggregate outstanding Loans and LC
Obligation under the Credit Agreement as set forth on Annex A;

 

WHEREAS, Borrower has asked Administrative Agent, Issuing Lender and the Lenders
to amend the Credit Agreement as described herein; and

 

WHEREAS, Administrative Agent, Issuing Lender and the Lenders are willing to
amend the Credit Agreement as requested by Borrower, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

Section 1.              Terms Defined in Credit Agreement.  As used in this
Amendment, except as may otherwise be provided herein, all capitalized terms
that are defined in the Credit Agreement (as amended hereby) shall have the same
meaning herein as therein defined, all of such terms and their definitions being
incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

Section 2.              Amendment to Credit Agreement.  Subject to the
occurrence of the Fourth Amendment Effective Date, Section II.B of Appendix II
to the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

B.            Leverage Ratio.  As of the last day of any fiscal quarter,
Borrower’s ratio of Total Net Indebtedness to EBITDA for the trailing four
fiscal quarter period ending on the last day of such fiscal quarter shall not
exceed (i) 4.75:1.0, for the fiscal quarters ending September 30, 2013,
December 31, 2013 and March 31, 2014, (ii) 4.50:1.0, for the fiscal quarter
ending June 30, 2014, (iii) 4.25:1.0, for the fiscal quarters ending
September 30, 2014 and December 31, 2014, and (iv) 4.00:1.0, for the fiscal
quarter ending March 31, 2015 and each fiscal quarter thereafter.

 

Section 3.              Scheduled Borrowing Base Redetermination.

 

(a)           Pursuant to Section 2.04(a) of the Credit Agreement, on and as of
October 1, 2013, but subject to the occurrence of the Fourth Amendment Effective
Date, the Borrowing Base shall automatically increase to $500,000,000 until
adjusted in accordance with Section 2.04(f) of the Credit Agreement or otherwise
redetermined.

 

(b)           Both the Parent and the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, agree that the
redetermination of the Borrowing Base pursuant to clause (a) of this Section 3
shall not constitute a discretionary redetermination of the Borrowing Base by
either the Borrower, on the one hand, or the Administrative Agent or Lenders, on
the other hand, pursuant to Section 2.04(e) of the Credit Agreement.

 

Section 4.              Conditions of Fourth Amendment Effective Date.  The
amendment set forth in Section 2, the Borrowing Base Increase set forth in
Section 3 and the assignments set forth in Section 7 will become effective on
the date on which each of the following conditions precedent are satisfied or
are waived by the Arrangers in their sole discretion (the “Fourth Amendment
Effective Date”).

 

(a)           Borrower and each Lender shall have delivered to Administrative
Agent duly executed counterparts of this Amendment;

 

(b)           Borrower shall have made payment of all fees and expenses then due
and payable under the Credit Agreement, including any fees and expenses then due
and payable in connection with this Amendment pursuant to Section 12.04(a) of
the Credit Agreement, in the case of expenses to the extent invoiced at least
three business days prior to the Fourth Amendment Effective Date (except as
otherwise reasonably agreed by Borrower); and

 

(c)           Administrative Agent shall have received a certificate executed by
a Responsible Officer of each of Borrower and Parent stating that (i) the
representations and warranties in Article VI of the Credit Agreement shall be
true and correct in all material respects (except for representations and
warranties already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects), on and as of the Fourth Amendment
Effective Date with the same effect as if made on and as of such date (except to
the extent such representations and warranties expressly refer to an earlier
date in which case they shall be true

 

2

--------------------------------------------------------------------------------


 

and correct in all material respects, except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct in all respects as of such earlier date), and (ii) no Default or
Event of Default has occurred and is continuing.

 

Section 5.              Upfront Fees.  Borrower agrees to pay to the
Administrative Agent on the Fourth Amendment Effective Date (a) for the account
of each Lender that has increased its Commitment to the Borrowing Base under the
Credit Agreement pursuant to this Amendment relative to such Lender’s Commitment
to the Borrowing Base under the Credit Agreement immediately prior to the Fourth
Amendment Effective Date (each such Lender described the foregoing clause, an
“Increasing Lender”), a one-time upfront fee in an amount of fifty (50.0) basis
points on each such Increasing Lender’s increased Commitment to such Borrowing
Base under the Credit Agreement (it being understood and agreed that such
upfront fee shall not be payable with respect to any Lender or its affiliates if
the total Commitment of such Lender and its affiliates to the Borrowing Base is
less than or equal to the total Commitment of such Lender and its affiliates to
the Borrowing Base under the Credit Agreement immediately prior to the Fourth
Amendment Effective Date) and (b) for the account of each Lender a one-time
upfront fee in an amount of ten (10.0) basis points on the lesser of (i) such
Lender’s Commitment to the Borrowing Base immediately prior to the Fourth
Amendment Effective Date and (ii) such Lender’s Commitment to the Borrowing Base
immediately after giving effect to the Fourth Amendment Effective Date;
provided, that for purposes of determining any Lender’s Commitment to the
Borrowing Base before or after giving effect to the Fourth Amendment Effective
Date pursuant to this Section 5, the Commitments of any Lender and of its
affiliates shall be deemed to be a single Commitment.

 

Section 6.              Representations and Warranties.  On the Fourth Amendment
Effective Date, each of Parent and Borrower represents and warrants to
Administrative Agent and each of the Lenders that:

 

(a)           Each Loan Party: (i) is validly existing and (ii) has the power
and authority to execute, deliver, and perform its obligations under this
Amendment and each other Loan Document to which it is a party except where the
failure does not constitute a Default and could not reasonably be expected to
have a Material Adverse Effect.

 

(b)           The execution, delivery and performance by each of Parent and
Borrower of this Amendment and each other Loan Document to which it is a party
has been duly authorized by all necessary limited liability company or corporate
action, as applicable, and does not and will not contravene the terms of any of
such Person’s Organization Documents.

 

(c)           This Amendment and each other Loan Document to which each Loan
Party is a party constitutes the legal, valid and binding obligations of such
Person to the extent it is a party thereto, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

3

--------------------------------------------------------------------------------


 

Section 7.              Assignment and Assumption.

 

(a)           As of the Fourth Amendment Effective Date (and subject to the
conditions set forth in Section 4 above), each Assignor Lender hereby
irrevocably sells and assigns, severally and not jointly, to the Assignee
Lenders, and the Assignee Lenders hereby irrevocably purchase and assume from
each Assignor Lender, severally and not jointly, (i) all of each such Assignor
Lender’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other document or instrument delivered pursuant thereto to the
extent related to the amount and percentage interest identified below of all of
such outstanding rights and obligations of the Assignor Lender under the Credit
Agreement (including any letters of credit thereunder) to the extent related to
the amount and percentage interest necessary to cause the Commitments and Pro
Rata Shares of all Lenders to be, after giving effect to such assignments, as
set forth on Annex A hereto, and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
such Assignor Lender (in its capacity as Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other document or instrument delivered pursuant thereto or the transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) being referred to herein collectively
for all Assignor Lenders as the “Assigned Interests”), subject to and in
accordance with this Section 7.  Such sale and assignment is without recourse to
the Assignor Lenders and, except as expressly provided in this Section 7,
without representation or warranty by the Assignor Lenders.

 

(b)           Each Assignor Lender (i) represents and warrants that (A) it is
the legal and beneficial owner of the Pro Rata Share of its Assigned Interests,
(B) such Assigned Interests are free and clear of any lien, encumbrance or other
adverse claim, and (C) it has full power and authority, and has taken all action
necessary, to execute and deliver this assignment and to consummate the
transactions contemplated by this Section 7, and (ii) assumes no responsibility
with respect to (A) any statements, warranties or representation made in or in
connection with the Credit Agreement or any other Loan Document, (B) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any Collateral thereunder, (C) the financial condition
of Borrower or any other Loan Party, or (D) the performance or observance by
Borrower or any other Loan Party of any of their respective obligations under
any Loan Document.

 

(c)           Each Assignee Lender (i) represents and warrants that (A) it has
full power and authority, and has taken all action necessary, to execute and
deliver this assignment and to consummate the transactions contemplated hereby,
(B) it satisfies the requirements specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interests being
assigned to it hereunder, (C) it has received copies of the most recent
financial statements delivered pursuant thereto, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and to purchase the Assigned Interests
purchased by it hereunder on the basis of which it has made such analysis and
decision independently and without reliance on Administrative Agent, the
Arrangers, or any other Lender, and (D) if it is a Foreign Lender, it

 

4

--------------------------------------------------------------------------------


 

has supplied to Administrative Agent any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by such Assignee, and (ii) agrees that (A) it will, independently and without
reliance on Administrative Agent, any Assignor Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (B) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

(d)           From and after the Fourth Amendment Effective Date, the
Administrative Agent shall distribute all payments in respect of the Assigned
Interests (including payments of principal, interest, fees and other amounts) to
the appropriate Assignor Lenders for amounts that have accrued to but excluding
the Fourth Amendment Effective Date and to the appropriate Assignee Lenders as
specified on Annex A hereto for amounts that accrue from and after the Fourth
Amendment Effective Date.

 

(e)           Borrower shall pay to the Assignor Lenders all break funding
payments actually incurred payable in accordance with Section 3.04 of the Credit
Agreement in connection with the assignments made pursuant to this Section 7.

 

(f)            After giving effect to this Section 7 each Assignor Lender and
each Assignee Lender will have a Commitment and corresponding Pro Rata Share of
the aggregate outstanding Loans and LC Obligation under the Credit Agreement as
set forth on Annex A.

 

Section 8.              Reference to and Effect on the Credit Agreement.

 

(a)           Upon the Fourth Amendment Effective Date and thereafter, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)           Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

 

Section 9.              Cost and Expenses.  Each of Parent and Borrower agrees
to pay fees and expenses in connection with this Amendment pursuant to the terms
and conditions of Section 12.04(a) of the Credit Agreement.

 

Section 10.            Extent of Amendments.  Except as specifically set forth
in this Amendment, the Credit Agreement and the other Loan Documents are not
amended, modified or affected hereby.  Each of Parent and Borrower hereby
ratifies and confirms that (i) except as specifically set forth in this
Amendment, all of the terms, conditions, covenants, representations, warranties
and all other provisions of the Credit Agreement remain in full force and
effect, (ii) each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms, and (iii) the Collateral is
unimpaired by this Amendment.

 

Section 11.            Execution and Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together

 

5

--------------------------------------------------------------------------------


 

shall constitute but one and the same instrument.  Delivery of an executed
counterpart of this Amendment by facsimile shall be equally as effective as
delivery of a manually executed counterpart of this Amendment.

 

Section 12.            Governing Law.  This Amendment shall be governed by,
construed and interpreted in accordance with the laws of the State of New York,
except to the extent that federal laws of the United States of America apply.

 

Section 13.            Headings.  Section headings in this Amendment are
included herein for convenience and reference only and shall not constitute a
part of this Amendment for any other purpose.

 

Section 14.            No Waiver.  Borrower hereby agrees that except as
expressly set forth in this Amendment, no Default or Event of Default has been
waived or remedied by the execution of this Amendment by Administrative Agent,
the Swing Line Lender, any Issuing Lender or any Lender, and any such Default or
Event or Default heretofore arising and currently continuing shall continue
after the execution and delivery hereof.  Nothing contained in this Amendment
nor any past indulgence by Administrative Agent, the Swing Line Lender, any
Issuing Lender or any Lender, nor any other action or inaction on behalf of
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender
shall constitute or be deemed to constitute an election of remedies by
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender.

 

Section 15.            Loan Document.  This Amendment is a Loan Document.

 

Section 16.            NO ORAL AGREEMENTS.  THE RIGHTS AND OBLIGATIONS OF EACH
OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS.  THIS AMENDMENT,
THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY PARENT,
BORROWER, ADMINISTRATIVE AGENT, THE SWING LINE LENDER, ANY ISSUING LENDER AND/OR
LENDERS (TOGETHER WITH THE FEE LETTERS) REPRESENT THE FINAL AGREEMENT REGARDING
THE MATTERS HEREIN BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
day and year first above written,

 

 

MIDSTATES PETROLEUM COMPANY LLC, a

 

Delaware limited liability company, as Borrower

 

 

 

 

 

 

 

By:

/s/ Thomas L. Mitchell

 

 

Name:

Thomas L. Mitchell

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC., a

 

Delaware corporation, as Parent

 

 

 

 

 

 

By:

/s/ Thomas L. Mitchell

 

 

Name:

Thomas L. Mitchell

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Administrative Agent,

 

as Swing Line Lender and as an Issuing Lender

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name:

Shannon Juhan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name:

Shannon Juhan

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Elizabeth Gallagher

 

 

Name:

Elizabeth Gallagher

 

 

Title:

Assistant Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Matthew L. Molero

 

 

Name:

Matthew L. Molero

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Peter Kardos

 

 

Name:

Peter Kardos

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Paul J. Pace

 

 

Name:

Paul J. Pace

 

 

Title:

Senior Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

 

By:

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, as a Lender

 

 

 

 

 

 

By:

/s/ Stuart Murray

 

 

Name:

Stuart Murray

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Mary Lou Allen

 

 

Name:

Mary Lou Allen

 

 

Title:

Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

 

Name:

Don J. McKinnerney

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ David M. Bornstein

 

 

Name:

David M. Bornstein

 

 

Title:

Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

By:

/s/ Jim Moyes

 

 

Name:

Jim Moyes

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Terry Donovan

 

 

Name:

Terry Donovan

 

 

Title:

Managing Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SCHEDULE 2.01

 

COMMITMENTS AND
PRO RATA SHARES

 

Lender

 

Maximum
Loan Amount

 

Pro Rata Share

 

 

 

 

 

 

 

SunTrust Bank

 

$

90,000,000.00

 

12.0

%

 

 

 

 

 

 

Bank of America, N.A.

 

$

78,750,000.00

 

10.5

%

 

 

 

 

 

 

Capital One, National Association

 

$

45,000,000.00

 

6.0

%

 

 

 

 

 

 

Citibank, N.A.

 

$

45,000,000.00

 

6.0

%

 

 

 

 

 

 

Goldman Sachs Bank USA

 

$

52,500,000.00

 

7.0

%

 

 

 

 

 

 

KeyBank National Association

 

$

45,000,000.00

 

6.0

%

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

75,000,000.00

 

10.0

%

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

$

11,250,000.00

 

1.5

%

 

 

 

 

 

 

Natixis

 

$

52,500,000.00

 

7.0

%

 

 

 

 

 

 

Royal Bank of Canada

 

$

75,000,000.00

 

10.0

%

 

 

 

 

 

 

Société Générale

 

$

75,000,000.00

 

10.0

%

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

52,500,000.00

 

7.0

%

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

52,500,000.00

 

7.0

%

 

 

 

 

 

 

Total:

 

$

750,000,000.00

 

100.0

%

 

Annex A to Amendment

 

--------------------------------------------------------------------------------